ORDER

PER CURIAM.
A jury found defendant guilty of first degree murder, two counts of first degree assault, two counts of first degree robbery, and five counts of armed criminal action. The trial court sentenced defendant to life without eligibility for probation or parole for the murder and concurrent life sentences on all other counts.
On direct appeal, defendant raises five points. We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by a written opinion. The judgment and sentences are affirmed pursuant to Rule 30.25.
Defendant filed a Rule 29.15 motion and his counsel filed an amended motion. The motion court granted him a hearing and thereafter denied the motion. Defendant appealed, however none of his points on appeal relate to the Rule 29.15 proceeding. As such, that appeal is deemed abandoned and is dismissed. State v. Rogers, 942 S.W.2d 393, 398 (Mo.App. S.D.1997).